DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed 7/13/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 16-17 and 19-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12, 20-24 and 31 of U.S. Patent No. 10,956,492. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the current application are broader than the reference claims.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). Claims 1-2, 4-9, 16-17 and 19-24 in the current application are broader
Below is a table indicating the corresponding relationship between claims 1-2, 4-9, 16-17 and 19-24 of the current application and claim 1-5, 12, 20-24 and 31 of U.S. Patent No. 10,956,492.
Current Application
U.S. Patent No. 10,956,492
1
1
2
12
4
2
5
3
6
4
7
5
8
5
9
12
16
20
17
31
19
21
20
22
21
23
22
24
23
24
24
31


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Patent No. 10,956,492. 
Claim 1: Current Application
Claim 1: U.S. Patent No. 10,956,492
A method comprising: receiving, by a processor of a computing device, surgical video, the surgical video 







recognizing one or more steps of the surgical video by the processor using a trained ML technique; 


identifying one or more video frames of the surgical video corresponding to the recognized steps; 

in response to identification of the one or more video frames, generating one or more bookmarks based on the one or more steps of the surgical video and the one or more video frames;

associating, by the processor, the one or more bookmarks with the respective one or more video frames; and 

storing, by the processor, the one or more bookmarks.

recognizing, by the processor using a first trained machine learning (“ML”) technique, a type of the surgical procedure performed in the surgical video;

after recognizing the type of the surgical procedure, recognizing one or more steps of the surgical video by the processor using a second trained ML technique; 

identifying one or more video frames of the surgical video corresponding to the recognized steps; 

in response to identification of the one or more video frames, generating one or more bookmarks based on the one or more steps of the surgical video and the one or more video frames;

associating, by the processor, the one or more bookmarks with the respective one or more video frames; and 

storing, by the processor, the one or more bookmarks.


Claim 1 of the current application is broader than claim 1 of Patent 10,956,492 as shown above. Therefore, this claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown for claims 2, 4-9, 16-17 and 19-24 of the current application, as additional limitations in claims 2, 4-9, 16-17 and 19-24  are present in the reference claims, and although every limitation in claims 2, 4-9, 16-17 and 19-24 is not described verbatim in the reference claims, the limitations in the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 16-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenberger et al. (“Event Understanding in Endoscopic Surgery .
Regarding claim 1, Guggenberger teaches a method comprising: 
receiving, by a processor of a computing device (page 19 col. 1 last paragraph: the tool is a tablet computer with a video player that loads a recording of a surgery; a tablet computer inherently comprises a processor), surgical video (recording of a surgery, page 19 col. 1 last paragraph; page 20 col. 1 paragraph 1: video featuring a full surgery recording with a runtime of about 2 hours), the surgical video comprising at least a sequence of video frames of a surgical procedure (fig. 2 on page 19 shows a video being played on the annotation tool (tablet computer); page 19 col. 2 paragraph 2 describes frames in a video; therefore, a video recording of a surgery inherently comprises a sequence of video frames of a surgical procedure); and 
associating, by the processor, the one or more bookmarks with the respective one or more video frames (page 19 col. 2 paragraph 2: bookmarks can be set by shaking the tablet quickly to mark important frames in the video; fig. 2 on page 19 shows a timeline at the bottom that is used for seeking and also shows already existing annotations and their duration; therefore, it is inherent that when the tablet is shaken, the video frame is identified and a bookmark associated with that frame in the timeline of the video as shown at the bottom of the interface of the annotation tool (fig. 2)).
However, Guggenberger does not explicitly teach recognizing one or more steps of the surgical video by the processor using a trained ML technique; identifying one or more video frames of the surgical video corresponding to the recognized steps; in response to identification of the one or more video frames, generating one or more 
Luo teaches recognizing one or more steps (stages) of the surgical video (cataract surgery video) by the processor using a trained ML technique ([0009]: A cataract surgery video used for evaluation and grading has six stages, which are defined in one embodiment as: 1) paracentisis port, 2) capsulorrhexis, 3)hydrodissection, 4) lens removal, 5) irrigation, and 6) lens insertion and closing. To recognize the various surgical stages, one embodiment of the present invention employs the following steps. First, the boundary of the pupil is detected using a circular Hough transform, and the primary Region of Interest (ROI) is obtained from each frame that is analyzed. Next, the presence of surgical tools is detected through a linear Hough transform, and frames containing no surgical tools are discarded from further analysis because such frames would contain no discriminative information regarding these surgical stages. Then, GIST features are extracted from the Regions of Interest in the remaining frames, and two classification procedures are applied to obtain labels for each stage. In the next step, a six-state Hidden Markov Model is used to refine these stage recognition results; [0011]: An automatic analysis system for cataract, surgery videos is developed to further recognize surgical stages based on visual features. In particular, this system comprises three components: to pupil detection, action frame detection and group/inner-group stage recognition. First, a robustified circular Hough transform and temporal estimation are applied to extract the pupil's circular boundary from each frame. Next, informative action frames with surgical tools present are selected through as linear Hough transform based on, the distance between the pupil's 
identifying one or more video frames of the surgical video corresponding to the recognized steps ([0011]: Finally, the six surgical stages are merged into two groups, each of which has three temporally consecutive stages. For each frame, which group it belongs to is determined before determining its stage label using an Adaboost classifier, and then a Hidden Markov Model is used to refine the stage recognition results. To avoid overfitting, classification is performed via a bagging approach. Experimental results indicate that reliable stage recognition can be achieved with our proposed system thus paving, the foundation for further analysis; [0038]: First, the six surgical stages are partitioned into two groups, each of which has three temporally consecutive stages. In other words, stage 1 to stage 3 are defined as Group 1, and stage 4 to stage 6 are defined as Group 2. Then, a binary Adaboost classifier is utilized to assign the group label, to each frame. Next, for frames labeled with Group 1 
in response to identification of the one or more video frames, generating one or more bookmarks ([0043]: labels for each frame) based on the one or more steps of the surgical video and the one or more video frames ([0011]: For each frame, which group it belongs to is determined before determining its stage label using an Adaboost classifier, and then a Hidden Markov Model is used to refine the stage recognition results; [0026]: Thus, only frames 224 containing surgical tools are retained. GIST features are then extracted in step 230 from the remaining frames’ Region of Interest 216, and two classification procedures, namely, GIST and Adaboost, are applied in step 240 to obtain stage labels; [0038]: First, the six surgical stages are partitioned into two groups, each of which has three temporally consecutive stages. In other words, stage 1 to stage 3 are defined as Group 1, and stage 4 to stage 6 are defined as Group 2. Then, a binary Adaboost classifier is utilized to assign the group label, to each frame. Next, for frames labeled with Group 1 the three-class Adaboost classifier is used to obtain stage recognition results, similar to the frames labeled with Group 2; [0043]: After inner-group stage recognition, the frames have their stage labels tagged). It should be noted that the labels are associated to the frames as tags ([0043]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Luo’s knowledge of recognizing various stages of a surgery and labeling the frames and modify the system of Guggenberger because such a system performs computerized analysis of the surgery and thereby improves the efficiency of the current manual practice ([0010]).

Regarding claim 2, Guggenberger does not explicitly teach determining, by the processor, an event in the surgical video; and determining the identification of the video frame based on the event.
However, Luo teaches determining, by the processor, an event in the surgical video ([0009]: the presence of surgical tools is detected through a linear Hough transform); and determining the identification of the video frame based on the event ([0009]: the presence of surgical tools is detected through a linear Hough transform, and frames containing no surgical tools are discarded from further analysis because such frames would contain no discriminative information regarding these surgical stages; [0011]:  informative action frames with surgical tools present are selected through as linear Hough transform based on, the distance between the pupil's center and the linear components detected by the Hough transform). Please refer to the rejection of claim 1 for motivation to combine Luo with Guggenberger.
Regarding claim 3, Guggenberger does not explicitly teach wherein the event comprises one of changing a surgical robotic tool or activating a surgical robotic tool.
Luo teaches wherein the event comprises one of changing a surgical robotic tool or activating a surgical robotic tool. ([0009]: the presence of surgical tools is detected through a linear Hough transform, and frames containing no surgical tools are discarded from further analysis because such frames would contain no discriminative information regarding these surgical stages; [0011]:  informative action frames with surgical tools present are selected through as linear Hough transform based on, the distance between the pupil's center and the linear components detected by the Hough transform; [0031]: Surgical tools appear almost the same in the same. stage across different cataract surgery videos … Based on the presence of surgical tools, frames in each step can be separated into two types: 1) frames with surgical tools are considered action frames, as shown in FIG. 4A; and 2) frames without surgical tools are downtime frames, as shown in FIG. 4B; a different stage of the surgical video is recognized when the surgical tool in a frame changes from a first tool in one frame to a second tool in the next frame, the event is considered to be functionally analogous to changing a surgical tool; also, when there is no surgical tool in one frame and the presence of a surgical tool is detected in the next frame or vice-versa, the event is considered to be functionally analogous to activating a surgical tool). Please refer to the rejection of claim 1 for motivation to combine Luo with Guggenberger.
Moreover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the surgical tool to be a robotic surgical tool rather than a user operated surgical tool. Whether the surgical tool 
Regarding claim 7, Guggenberger teaches receiving, by the processor, input information from an input device (fig. 2 on page 19 describes buttons on the left side of the annotation tool interface can be used to input user’s selections; page 19 col. 2 paragraph 2: bookmarks can be set by shaking the tablet quickly to mark important frames in the video; when the tablet is shaken, the video frame is identified and a bookmark placed associated with that frame in the timeline of the video); and determining the identification of the video frame based on the gesture (fig. 2 on page 19 describes buttons on the left side of the annotation tool interface can be used to input user’s selections; pressing a button on the left side to make annotations; when the button is pressed to make annotations, the user using the annotation tool selects that particular video frame, and thereby identifying the frame selected by the user for annotation; page 19 col. 2 paragraph 2: bookmarks can be set by shaking the tablet quickly to mark important frames in the video; when the tablet is shaken, the video frame is identified and a bookmark placed associated with that frame in the timeline of the video).
Regarding claim 8, Guggenberger teaches determining, by the processor, a gesture based on the input information (fig. 2 on page 19 describes buttons on the left side of the annotation tool interface can be used to input user’s selections; pressing a button on the left side to make annotations; when the button is pressed to make annotations, the user using the annotation tool selects that particular video frame, and 
Regarding claim 9, Guggenberger teaches receiving, by the processor, input information from an input device (fig. 2 on page 19 describes buttons on the left side of the annotation tool interface can be used to input user’s selections; page 19 col. 2 paragraph 2: bookmarks can be set by shaking the tablet quickly to mark important frames in the video; when the tablet is shaken, the video frame is identified and a bookmark placed associated with that frame in the timeline of the video); generating an additional bookmark based on the input information (page 19 col. 2 paragraph 1: setting bookmarks for easier navigation in the video; page 19 col. 2 paragraph 2: bookmarks can be set by shaking the tablet quickly to mark important frames in the video; when the tablet is shaken, the video frame is identified and a bookmark placed associated with 
Guggenberger does not explicitly teach storing the additional bookmark.
Thomas teaches to store the bookmark in a non-transitory computer- readable medium ([0021]: if the user has selected the frame for bookmarking then the frame is identified and the signature with its frame position and video information stored as a bookmark in step 503. [0022]: a user might store the bookmarks on a PDA, server or other storage device; [0011]: bookmarks can be backed up to a remote device, such as a PDA or other computerized storage device). Please refer to the rejection of claim 1 for motivation to combine Thomas with Guggenberger and Luo.
Claims 16-18 and 22-24 are similar in scope to claims 1-3 and 7-9, and therefore the examiner provides similar rationale to reject these claims. Moreover, Luo teaches a system (fig. 1: element 100) comprising a non-transitory computer readable medium (fig. 1: Image and Video Storage 106) and one or more processor (fig. 1: computing device 104) communicatively coupled to the non-transitory computer-readable medium (fig. 1), the processor configured to execute instructions (claim 11).


Claims 4-6 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guggenberger, in view of Luo, in view of Thomas, and further in view of Spitzer-Williams (US 2012/0263430, hereinafter Spitzer).
Regarding claim 4, Guggenberger teaches receiving, by the processor, audio information from a microphone (page 12 col. 2 paragraph 1: recording spoken audio notes from the microphone).
However, the combination of Guggenberger, Luo and Thomas do not explicitly teach determining the identification of the video frame based on the audio information.
Spitzer teaches determining the identification of the video frame based on the audio information (abstract: The user provides a software-recognizable signal to the camera, such as by covering the camera lens for a brief time, shouting a high pitched tone or a recognizable word, or making a specific hand gesture in front of the lens that is software-recognizable.  Using a programmed computer, the user searches for and locates any bookmarks or flags in the video stream of the activity, and copies to a highlight file a video highlight clip for each event of interest ; [0024]: shouting a high pitched or other easily recognized noise (e.g., “woohoo!”), depending on what is appropriate to the situation; therefore, the high pitched noise shouted out by the user is used to identify the video frame in the video stream). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Spitzer’s knowledge of associating spoken words with a video frame and applying it into the system of Guggenberger, Luo and Thomas because such a system makes it significantly easier and faster to create highlight reels. The highlights are automatically found so users can spend more time enjoying the good moments, rather than searching for them ([0013]).
Regarding claim 5, the combination of Guggenberger, Luo and Thomas do not explicitly teach recognizing, by the processor using a speech recognition technique, one 
Spitzer teaches recognizing, by the processor using a speech recognition technique, one or more spoken words from the audio information (abstract: The user provides a software-recognizable signal to the camera, such as … shouting a high pitched tone or a recognizable word… that is software-recognizable); and determining the identification of the video frame based on the one or more spoken works (abstract: The user provides a software-recognizable signal to the camera, such as by covering the camera lens for a brief time, shouting a high pitched tone or a recognizable word, or making a specific hand gesture in front of the lens that is software-recognizable.  Using a programmed computer, the user searches for and locates any bookmarks or flags in the video stream of the activity, and copies to a highlight file a video highlight clip for each event of interest ; [0024]: shouting a high pitched or other easily recognized noise (e.g., “woohoo!”), depending on what is appropriate to the situation; therefore, the high pitched noise shouted out by the user is used to identify the video frame in the video stream). Please refer to the rejection of claim 2 for motivation to combine Spitzer with Guggenberger, Luo and Thomas.
Regarding claim 6, Guggenberger teaches the audio information is received during a surgical procedure (page 20 col. 2 paragraph 1: When one of these events occurred, the surgeon always paused the video and described it with both hand-drawn annotations and speech; page 20 col. 2 last paragraph: recording speech to the running video) and wherein determining video frame happens substantially in real-time during 
However, the combination of Guggenberger, Luo and Thomas do not explicitly teach determining the identification of the video frame happens substantially in real-time.
Spitzer teaches determining the identification of the video frame happens substantially in real-time (abstract: The user provides a software-recognizable signal to the camera, such as by covering the camera lens for a brief time, shouting a high pitched tone or a recognizable word, or making a specific hand gesture in front of the lens that is software-recognizable.  Using a programmed computer, the user searches for and locates any bookmarks or flags in the video stream of the activity, and copies to a highlight file a video highlight clip for each event of interest ; [0024]: shouting a high pitched or other easily recognized noise (e.g., “woohoo!”), depending on what is appropriate to the situation; therefore, the high pitched noise shouted out by the user is used to identify the video frame in the video stream). Please refer to the rejection of claim 2 for motivation to combine Spitzer with Guggenberger, Luo and Thomas.
Claims 19-21 are similar in scope to claims 4-6, and therefore the examiner provides similar rationale to reject these claims.

Claims 10-12, 14-15, 25-27 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 2018/0047429), in view of Choi et al. (US 2017/0330598, hereinafter Choi), and further in view of Luo.
Regarding claim 10, Smith teaches a method comprising:

receiving a selection of the bookmark ([0039]: a bookmark may be selected by a user, either from a bookmark interface that includes bookmarks created by a user, and from search results that can include user-created bookmarks as well as bookmarks created by other users. In response to receiving a selection of a bookmark); 
extracting a portion of the surgical video based on the bookmark ([0013]: The bookmark includes reference to a portion of the video for a particular amount of time. In some instances, the bookmark portions may not include a specified end time. The bookmark may include the source of the video, a start time of the bookmarked portion of the video stream or file, a length of the referenced video portion; [0039]: In response to receiving a selection of a bookmark, the video is accessed from its location and loaded into a player or network browser if not already loaded, and the portion of the video corresponding to the start time of the bookmark begins playback; [0056]: Once the search result(s) are provided to the user, a bookmark within the results may be selected by the user, such as for example by positioning a mouse over a result and receiving a mouse click. Once selected, the user may be provided with the portion of the video associated with the start time of the selected bookmark).
Although Smith teaches to share bookmarks in one or more videos (abstract), Smith does not explicitly teach the video image is a surgical video data; receiving an indication to share a segment of the surgical video and a recipient, the segment of the 
Choi teaches receiving an indication to share a segment of the surgical video (scene in a video) and a recipient ([0014]: sharing the tagging information with another user through a server that interacts with the computer; [0133]: A video playback section included in the tagging list may be played. The user interface screen 900 may further include a ‘Share’ menu for sharing tagging information with another user through an SNS; [0136]: Tagging information may have a unique ID value for each tagged playback section; [0138]: a menu for sharing tagging information in response to a user request; [0142]: if the user desires to share the created tagging information with another user through an SNS, the tag manager 330 interacts with the SNS to transfer the tagging information to the other user; as shown in fig. 9, when the user selects the ‘Share’ menu to indicate sharing the tagging information selected by the user for the scene tagged on the playback section, the tagging information will be shared with another user through an SNS), the segment of the surgical video (scene in a video) based on the bookmark ([0030]: share a desired scene in a video by connecting the scene to be shared to a tag and by uploading the scene); and providing the portion of the surgical video to the recipient ([0030]: share a desired scene in a video by connecting the scene to be shared to a tag and by uploading the scene; [0082]: share the tagging information created in operation 5430 with another user through an SNS, for example, LINE, Twitter, Facebook, etc.). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Choi’s knowledge of sharing a scene of a video based on the selected tagging information and 
Luo teaches the video image is a surgical video data ([0026]: cataract surgery videos). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Luo’s knowledge of cataract surgery videos and modify the process of Smith and Choi because such a system can be efficiently used for training and evaluating surgeons ([0008]).
Regarding claim 11, Smith teaches wherein the video has a plurality of bookmarks (abstract: a user can quickly share bookmarks in one or more videos that are pre-recorded or being recorded or streaming live; [0040]: a set of bookmarks of a video) and the bookmark is a first bookmark of the plurality of bookmarks ([0040]: first bookmark), and further comprising: receiving a selection of a second bookmark of the plurality of bookmarks ([0040]: selecting a set of bookmarks by a user; next bookmark corresponds to a second bookmark); and wherein extracting the portion of the surgical video (a separate video corresponding to the next bookmark, [0040]) is further based on the second bookmark ([0040]: When a set of bookmarks is selected by a user, the video is accessed and loaded, and playback begins from the start time stamp associated with the first bookmark. After the first bookmark playback has completed, the video jumps to the start time stamp of the next bookmark (this may require a separate video to be accessed and loaded) and begins playback of the video that corresponds to that subsequent bookmark's start time stamp; [0013]: The bookmark includes reference to a portion of the video for a particular amount of time. In some instances, the bookmark portions may not include a specified end time. The bookmark may include the 
Luo teaches the video image is a surgical video data ([0026]: cataract surgery videos). Please refer to the rejection of claim 10 for motivation to combine Luo with Smith and Choi.
Regarding claim 12, Smith teaches receiving, by the processor, input information from an input device ([0039]: a bookmark selected by a user; [0040]: a set of bookmarks selected by a user; [0019]: The input may be clicking a button on the device, a mouse input, a recognized or detected gesture, or any other detectable input from a user; claim 11: the predetermined input includes placing a cursor in a designated portion of a frame of the digital media frame); and generating the second bookmark based on the input information ([0040]: a set of bookmarks selected by a user; a user inherently clicks on the bookmarks to select the bookmark; claim 11: the predetermined input includes placing a cursor in a designated portion of a frame of the digital media frame). 
Regarding claim 14,  Smith does not explicitly teach the recipient comprises a user, and wherein providing the portion of the surgical video comprises one or more of emailing a link to the portion of the surgical video to the recipient or emailing a copy of the portion of the surgical video to the recipient.
Choi teaches the recipient comprises a user ([0014]: sharing the tagging information with another user through a server that interacts with the computer), and wherein providing the portion of the video (scene in a video) comprises one or more of emailing a link to the portion of the surgical video to the recipient or emailing a copy of the portion of the surgical video to the recipient  ([0030]: share a desired scene in a video by connecting the scene to be shared to a tag and by uploading the scene; [0082]: share the tagging information created in operation 5430 with another user through an SNS, for example, LINE, Twitter, Facebook, etc.; [0133]: A video playback section included in the tagging list may be played. The user interface screen 900 may further include a ‘Share’ menu for sharing tagging information with another user through an SNS; [0136]: Tagging information may have a unique ID value for each tagged playback section; [0138]: a menu for sharing tagging information in response to a user request; [0142]: if the user desires to share the created tagging information with another user through an SNS, the tag manager 330 interacts with the SNS to transfer the tagging information to the other user; as shown in fig. 9, when the user selects the ‘Share’ menu to indicate sharing the tagging information selected by the user for the scene tagged on the playback section, the tagging information will be shared with another user through an SNS). Please refer to the rejection of claim 10 for motivation to combine Choi with Smith. 

Luo teaches the video image is a surgical video data ([0026]: cataract surgery videos). Please refer to the rejection of claim 10 for motivation to combine Luo with Smith and Choi.
Regarding claim 15, Smith does not explicitly teach the recipient comprises a web portal and providing the portion of the surgical video to the recipient comprises posting the portion of the surgical video to the web portal.
Choi teaches the recipient comprises a web portal ([0013]: uploading the tagging information to a server that interacts with the computer) and providing the portion of the surgical video (scene of a video) to the recipient comprises posting the portion of the surgical video to the web portal (server; [0013]: uploading the tagging information to a server that interacts with the computer; [0030]: share a desired scene in a video by connecting the scene to be shared to a tag and by uploading the scene; [0133]: An ‘Upload’ menu 904 is used to upload tagging information to the server 150. Once tagging of a partial playback section of the video is completed, tagging information may be uploaded to the server 150 using the ‘Upload’ menu 904. For example, in response to the user manipulating the ‘Upload’ menu 904, a preview screen for a corresponding tagging section may be provided prior to uploading the tagging information. In response 150. The preview screen may be a screen for verifying a tagged video playback section).
Claims 25-27 and 29-30 are similar in scope to claims 10-12 and 29-30, and therefore the examiner provides similar rationale to reject these claims. Moreover, Luo teaches a system (fig. 1: element 100) comprising a non-transitory computer readable medium (fig. 1: Image and Video Storage 106) and one or more processor (fig. 1: computing device 104) communicatively coupled to the non-transitory computer-readable medium (fig. 1), the processor configured to execute instructions (claim 11).


Claims 13 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith, in view of Choi, in view of Luo, and further in view of Beacham et al. (US 2012/0155834, hereinafter Beacham).
Regarding claim 13, the combination of Smith and Choi do not explicitly teach the bookmark corresponds to a frame in the surgical video.
Luo teaches the bookmark corresponds to a frame in the surgical video ([0026]: cataract surgery videos; [0043]: frames have their stage labels tagged). Please refer to the rejection of claim 10 for motivation to combine Luo with Smith and Choi.
Further, the combination of Smith, Choi and Luo do not explicitly teach receiving a scrubbing input to change the bookmark to a different frame in the surgical video.
Beacham teaches receiving a scrubbing input (rewind) to change the bookmark to a different frame (move the bookmark to an earlier point in video) in the surgical video 
Claim 28 is similar in scope to claim 13, and therefore the examiner presents similar rationale to reject claim 28.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612